Case 1:18-cv-06531-LDH-SJB Document 27 Filed 03/26/21 Page 1 of 2 PageID #: 333




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

STEVEN HIRSCH,
                                          Plaintiff,             ORDER ADOPTING REPORT
                             v.                                   AND RECOMMENDATION
 FORUM DAILY INC.,                                                    18-CV-6531 (LDH) (SJB)
                                          Defendant.

 LASHANN DEARCY HALL, United States District Judge:

         On February 9, 2021, Magistrate Judge Sanket J. Bulsara issued a Report and

 Recommendation recommending that this Court grant Plaintiff’s second motion for default

 judgment, in part, and award Plaintiff $1,500 in statutory damages for violations of the

 Copyright Act; $5,000 in statutory damages for violations of the DMCA; $1,750 in attorney's

 fees; $440 in costs; and post-judgment interest in an amount to be calculated by the Clerk of

 Court pursuant to 28 U.S.C. § 1961(a). The parties were given until February 23, 2021, to file

 objections to the Report and Recommendation. No objections have been filed. Where no

 objections to a Report and Recommendation have been filed, “the district court need only satisfy

 itself that there is no clear error on the face of the record.” Estate of Ellington ex rel. Ellington v.

 Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York,

 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the

 Report and Recommendation for clear error and, finding none, hereby adopts Magistrate Judge

 Bulsara’s Report and Recommendation in its entirety as the opinion of the Court. Accordingly,

 Plaintiff’s motion for default judgment is GRANTED. Plaintiff is awarded a total of $8,690,

 plus post-judgment interest accruing at the statutory rate.




                                                       1
Case 1:18-cv-06531-LDH-SJB Document 27 Filed 03/26/21 Page 2 of 2 PageID #: 334




                                           SO ORDERED:

 Dated: Brooklyn, New York                 /s/ LDH
        March 26, 2020                     LASHANN DEARCY HALL
                                           United States District Judge




                                       2
